DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 45-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of social activities or method of Organizing Human Activity.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than mere instructions to implement the idea on a computer, and/or recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed Alice Corp. Pty. Ltd. V. CLS Bank International for guidance.

Claim 45 is an independent claim directed to a method of receiving updates during a game.  Processes fall within statutory categories of invention (Step 1: YES).

The claims are then analyzed to determine whether it is directed to an exception.  In this case, the claims are drawn to the abstract idea of a method of organizing human including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  In particular, the process of receiving updates during a game is part of the social activity of playing a game.

For the purpose of showing the organizing human including managing personal behavior including social activities, claim 45 is listed below with the steps bolded that constitute the concept that falls within the Certain Methods of Organizing Human Activity grouping.  Accordingly, this claim recites an abstract idea.  (Step 2A, prong one: YES)

Claim 45
A method of receiving updates during a game, the method comprising: connecting to a network with a communication module of a mobile device, 
the communication module having connectivity, 
receiving a broadcast with the communication module from a server through the network, 
including a received data set, and 
communicating game results to the server using the connectivity, 
wherein the connectivity enables the mobile device to be part of a representative sample of all participants, 
wherein the game includes discrete game periods and after each discrete game period, performance information is received from one or more sampling participants.



The claims are then analyzed to determine whether there are additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
In this case, the claims recite that the steps are performed by connectivity between a network server and a mobile device.


The network server and the mobile device in the steps is recited at a high level of generality, i.e., as a generic network parts performing a generic computer function of communicating data. The generic network server and the mobile device limitations are 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
(Step 2A, prong two: NO)

Viewing the limitations individually, 
The claims are then analyzed to determine whether the claims provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
The additional element, using a network server and the mobile device to communicate, in the claims amounts to no more than mere instructions to apply the exception using a generic computer component.  The mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Viewing the limitations as a combination, the claim simply instructs the practitioner to implement the concept of receiving updates during a game with routine, conventional activity specified at a high level of generality in a particular technological environment.  When viewed either as individual limitations or as an ordered combination, the claim as a whole does not add significantly more to the abstract idea of receiving updates during a game.


Claims 46-50 have been considered each as whole claim as to the abstract idea and the “significantly more” criterion.  While being more specific, the limitations did not make the claims less abstract nor provide “significantly more” to the claims to make them patent eligible.

	Claims 31-44 claim the apparatus of a mobile device and is patent eligible.

Double Patenting
	The parent applications claim the server side of the invention.  The current claims are drawn to the method of using and apparatus of a mobile device.  Double patenting is not applicable.

Claim Interpretation
	The claim language contains many intended use and “wherein” clauses.  There is a grey line on patentable weight when this language is used.  
For example, in claim 31, applicant is claiming “A mobile device for receiving updates during a game”.  The claim further recites, “wherein the game includes discrete game periods and after each discrete game period, performance information is received from one or more sampling participants;”  The examiner does not see how limitations describing details of the game and performance information further limit the apparatus of the mobile phone.
Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps").”
For the purposes of examination, all limitations will be given full patentable weight.  Applicant should aware of possible interpretations as prosecution continues.


Claim Rejections - 35 USC § 102
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 31-32, 34-35, 38-39, 41-42, 45-46 and 48 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Inselberg (US patent 6,760,595).

Inselberg shows,
	In regards to claims 31, 38 and 45,
A mobile device (figure 1, interactive device 10) for receiving updates during a game, the mobile device comprising:
	a communication module for connecting to a network (Internet 128), the communication module having connectivity, (Column 4, lines 49-54, “A transceiver in electrical communication with the local microprocessor allows for the transmission and receipt of data from a wireless communications system connected to a central processor (not shown) in a manner known in the art.”)
wherein the communication module 
receives a broadcast from a server through the network, including a received data set, and (Column 7, lines 31-34, “The method also comprises querying the spectators to respond with answers entered through the user input interface of the wireless device and transmitted therefrom using the wireless communication system.”  The querying is considered to be questions as part of a “data set”.  There is more detail in Column 7, lines 61-63)
communicates game results to the server by using the connectivity,  (Column 9, lines 8-10, “The responses of the audience members are sent to a central processor (not shown) having a computer program stored and operative therein that is adapted to tabulate the responses.”)
wherein the connectivity enables the mobile device to be part of a representative sample of all participants, (Column 7, lines 4-24, discusses spectators with interactive device 10 being part of a representative sample of all participants at an event.)

performance information is received from one or more sampling participants; (Column 7, lines 4-24, discusses spectators with interactive device 10 being part of a representative sample of all participants at an event.)
	a processor coupled to the communication module, the processor for calculating a local data set and for comparing the local data set to the received data set;  (The questions received are considered to be the received data set and the answers go out are considered to be the local data set.  They are both calculated or processed by the local microprocessor.)
	a memory coupled to the processor, the memory for storing applications and data, including the local data set and the received data set; (Column 9, lines 8-13, “The responses of the audience members are sent to a central processor (not shown) having a computer program stored and operative therein that is adapted to tabulate the responses.  Then, the processed information is stored and displayed to the audience 
	a display for presenting data.  (Column 9, lines 8-13, “The responses of the audience members are sent to a central processor (not shown) having a computer program stored and operative therein that is adapted to tabulate the responses.  Then, the processed information is stored and displayed to the audience member, either on the device 10 or a large screen display 40 remotely located from the fan.”)


	In regards to claims 32, 39 and 46
wherein the mobile device comprises a cellular telephone, notebook or another internet-connected device. (Column 2, lines 56-58)

	In regards to claims 34, 41
further comprising an application allowing connection to a server for participation in the game. (figure 3)

	In regards to claims 35, 42 and 48
wherein based on the broadcast, the mobile device establishes a two-way connection with a server. ; (Column 9, lines 8-13, “The responses of the audience members are sent to a central processor (not shown) having a computer program stored and operative therein that is adapted to tabulate the responses.  Then, the processed information is stored and displayed to the audience member, either on the 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 33, 40 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inselberg (US patent 6,760,595) in view of Yu (US PG Pub 2003/0086691).
Inselberg, as applied above, shows all of the limitations of the claims except for specifying the use of a broadcast comprising a histogram.
	Yu teaches, paragraph [0040], as shown in FIG. 4A, the thumbnail extractor 220 extracts the plurality of thumbnail images I1, B4, I8, B84, etc. representative of each interval from the video stream of the broadcast contents (S313). In this case, the thumbnail images can be cuts, scenes, key frames or histograms. Such thumbnail images may be extracted using a conventional scene extraction, a key frame extraction or a histogram extraction. The plurality of extracted thumbnails are sent to the bookmark 
Based on the teaching of Yu, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the Inselberg invention to incorporate the Yu broadcast method including the broadcast comprising a histogram in order to use the broadcast content efficiently.


Claims 36-37, 43-44 and 49-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inselberg (US patent 6,760,595) in view of Safriel (US PG pub 2004/0193925).
Inselberg, as applied above, shows all of the limitations of the claims except for specifying wherein the server examines the mobile device by using the two-way connection and further comprising modules for: determining whether the mobile device has been accessed abnormally; or determining whether data stored by the mobile device has been altered; or determining whether data stored by the mobile device includes an anomaly, wherein the anomaly indicates a prohibited action for the game.
	Safriel teaches, paragraph [0022], “The system may also utilize other security measures to protect the information on the mobile device such as encryption, hardware encryption, limiting the accessibility to sensitive storage areas, write protection mechanisms of the software executable and run-time resources, means for detecting security anomalies or tampering on the host computer and so on.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CUFF/           Primary Examiner, Art Unit 3715